CALOGERO, Chief Justice,
concurring with reasons.
I agree with the majority’s denial of this writ application because the Court of Appeal properly affirmed the trial court’s judgment sustaining the peremptory exception of no right of action. However, I concur in order to note that we do not reach the matter of the defendant appointees’ legal claim to the office. Had the proper party instituted suit, this court, as well as the lower courts, would have had to address, regarding the defendants, whether the selection and confirmation process required by the statutes had been complied with. One possible prospective resolution which might put to rest questions concerning the defendants’ legal status as Board Members would be that the present de jure Board Members who have been confirmed through the required selection process submit names for gubernatorial selection and Senate confirmation as required by the statute.1

. It appears from the writ application that the defendants have not been selected and confirmed as dictated by Louisiana Revised Statute § 46:704(D)(3). If the contrary is true then these comments are unnecessary.